Filed 7/15/22 P. v. Correa CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H048702
                                                                    (Santa Clara County
             Plaintiff and Respondent,                               Super. Ct. No. C1920828, C1914753)

             v.

 GARY GEORGE CORREA,

             Defendant and Appellant.



                                        MEMORANDUM OPINION 1
         Appellant Gary George Correa pleaded no contest in two separate cases and was
granted probation pursuant to a negotiated plea agreement. On appeal, the parties agree
that the trial court, in pronouncing sentence, failed to order the dismissal of alleged
sentencing enhancements, although the trial court’s minute orders reflect the dismissal of
these allegations. On this record, we deem the minute orders to prevail over the trial
court’s oral pronouncement. We therefore affirm the orders granting probation as
reflected in the minute orders.
         On October 7, 2020, Correa entered a negotiated plea agreement in case numbers
C1914753 and C1920828 whereby he agreed to plead no contest felony vandalism (Pen.

         1
         We resolve this case by memorandum opinion under California Standards of
Judicial Administration, section 8.1. (See also, People v. Garcia (2002) 97 Cal.App.4th
847, 852-855.)
Code, § 594, subd. (b)(1)),2 misdemeanor petty theft (§ 484), brandishing a weapon
(§ 417, subd. (a)(1)), and manufacturing a weapon (§ 4502, subd. (b)). In exchange, the
People agreed to dismiss all remaining counts, enhancements, and allegations in both
cases. The parties also agreed that Correa would be on probation for up to five years,
supervised by the mental health treatment court, and serve one year in jail, modifiable by
the mental health treatment court. At the change of plea hearing, the People indicated
that it would “move to strike both [of Correa’s] strikes” at the sentencing hearing.
       At the sentencing hearing on November 12, 2020, the trial court indicated its
tentative decision to follow the parties’ negotiated agreement. There being no objection,
the trial court then sentenced Correa in both cases by placing him on three years’
probation and imposing a one-year jail term modifiable by the mental health treatment
court. The trial court dismissed the remaining substantive counts in both cases but
neglected to state on the record its disposition of the alleged enhancements. The trial
court’s minute orders, however, reflect the dismissal of all remaining enhancements and
allegations in both cases.3
       Generally, when the oral pronouncement of judgment conflicts with the minute
order, the oral pronouncement controls. (People v. Farrell (2002) 28 Cal.4th 381, 384,
fn. 2.) Under “the modern rule,” however, even where the minute order and the
transcribed oral pronouncement cannot be reconciled, “the part of the record that will
prevail is the one that should be given greater credence in the circumstances of the case.”
(People v. Pirali (2013) 217 Cal.App.4th 1341, 1346; People v. Smith (1983) 33 Cal.3d
596, 599.)

       2   Unspecified statutory references are to the Penal Code.
       3 In case number C1914753, the minute order reflects dismissal of the following
allegations: two prior strike convictions (§ 1170.12), one prior serious felony conviction
(§ 667, subd. (a)), and one prior prison term (§ 667.5, subd. (b)). In case
number C1920828, the minute order reflects dismissal of two allegations of prior strike
convictions (§ 1170.12).
                                              2
       Here, the circumstances make clear the trial court’s intention to dismiss the
remaining allegations, which in turn lends greater credence to the minute orders. The
trial court granted probation as it had indicated in its tentative decision, and the grant of
probation would have been unauthorized absent dismissal of certain allegations. (See,
e.g., § 1170.12, subd. (a)(2) [probation cannot be granted when a defendant has a prior
strike conviction]; § 667, subd. (c)(2) [probation cannot be granted if defendant has prior
serious felony conviction].) Under these circumstances, we deem the minute orders to
prevail over the reporter’s transcript. (People v. Cleveland (2004) 32 Cal.4th 704, 768;
People v. Thompson (2009) 180 Cal.App.4th 974, 978.)
       Although Correa asks that we “modify the judgment,” the grant of probation
obviated the need for an abstract of judgment, and the operative written orders
memorializing that grant of probation are the minute orders. Because those minute orders
already conform to the parties’ agreement, there is no need for further modification.
                                       DISPOSITION
       The correct sentences are reflected in the minute orders dated November 12, 2020,
in case numbers C1914753 and C1920828, which prevail over the sentences as stated in
the reporter’s transcript. As such, the orders granting probation are affirmed.




                                               3
                                ____________________________
                                LIE, J.




WE CONCUR:




____________________________
GREENWOOD, P.J.




_____________________________
GROVER, J.




People v. Correa
H048702